t c summary opinion united_states tax_court keith r and christine m vogt petitioners v commissioner of internal revenue respondent docket no 2431-04s filed date keith r and christine m vogt pro_se john w strate for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the year the issues for decision are whether assistance payments paid to petitioners by the state of california department of social services in-home supportive services program ihss to care for petitioners’ disabled son constitute gross_income under sec_61 and whether petitioners are entitled to the earned_income_credit under sec_32 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioners’ legal residence at the time the petition was filed was fresno california petitioners have a mentally disabled 17-year old son referred to herein as nv nv has suffered from encephalopathy an inflammation of the brain marked by varying degrees of impairment of speech cognition orientation and arousal since at least in addition he suffers from ashburger’s disorder a form of autism and obsessive compulsive disorder nv’s disorders often result in violent behavior consequently he is generally heavily medicated as a result nv requires constant assistance and supervision throughout the day in or before petitioner keith vogt mr vogt left his job and became the sole caregiver for nv while petitioner christine vogt mrs vogt continued her employment in the legal department of a local hospital in ihss determined that nv was entitled to receive state assistance to pay for required nonmedical care mr vogt provided that care and in accordance with the requirements of the state_agency submitted bimonthly time sheets to ihss certifying the number of hours he furnished services to his son mr vogt noted on all bimonthly time sheets submitted to ihss the number of hours he actually worked exceeded the number of hours he was authorized to work bimonthly checks were issued by ihss to petitioner after the submission of his time sheets petitioner received dollar_figure during from ihss for such services provided to his son when mr vogt first began receiving checks from ihss he noticed there were no income taxes withheld he contacted the state of california and was directed to a state auditor who assured mr vogt that the payments to him did not constitute gross_income mr vogt also questioned an ihss social worker who visited the home periodically and was also assured that payments to families for care provided by parents to a minor child in the home did not constitute gross_income petitioners relied on this advice even though the payments listed mr vogt as an employee and his son nv as his employer in addition the irs examined petitioners’ federal_income_tax return as to whether the ihss payments were income but after conferring with petitioners concluded that the ihss payments were not considered gross_income in this case respondent cites 99_tc_59 as controlling in bannon which involved circumstances very similar to those in the present case in which a taxpayer gave her child round-the-clock total daily care in excess of the hours listed on the taxpayer’s biweekly timecard and paid for by the ihss the court analyzed the law in detail and stated id pincite petitioner’s situation is sympathetic she is to be lauded for the beneficence and compassion she has shown to her disabled daughter but we cannot grant petitioner the relief she seeks we hold that petitioner’s receipt of payments under california’s in-home supportive services program did not constitute a welfare_benefit to her and is therefore includable in her income for federal_income_tax purposes although the court has only previously addressed the classification of ihss payments as they apply to adult children california law makes no distinction between adult children and minor children for purposes of ihss payments see miller v woods cal app 3d live-in relatives whether caring for minor or adult children receive the same level of compensation from ihss as nonrelated contract workers id pincite furthermore although parents of a minor child are required by california law to volunteer their services to care for that child the california legislature clearly drafted ihss legislation to allow compensation to a parent who leaves full- time employment to care for his disabled minor child cal fam code sec west cal welf inst code sec e west supp therefore ihss payments received for the care of a minor child are not distinguishable under california law from ihss payments received for the care of an adult child petitioners contend that their federal_income_tax return was examined by the irs and they were allowed an exclusion of the ihss payment from gross_income they have relied on this audit by the irs to exclude ihss payments from gross_income on their federal_income_tax returns for all subsequent years the court is satisfied that petitioners in the past have made good_faith efforts to determine whether the subject ihss payments constituted gross_income for at least year petitioners were allowed the exclusion of these payments from 2cal welf inst code sec e west supp reads in part where supportive services are provided by a person having the legal duty pursuant to the family code to provide for the care of his or her child who is the recipient the provider of supportive services shall receive remuneration for the services only when the provider leaves full-time employment or is prevented from obtaining full-time employment because no other suitable provider is available and where the inability of the provider to provide supportive services may result in inappropriate placement or inadequate care gross_income in an examination of their federal_income_tax return by the irs unfortunately however each taxable_year stands alone and the irs may challenge in a succeeding year what was condoned or agreed to in a former year boatner v commissioner tcmemo_1997_379 citing 353_us_180 affd 164_f3d_629 9th cir thus taxpayers’ returns must be in accord with the law even though the commissioner may have previously accepted a position not in accordance with the law in addition the commissioner is not bound by an agent’s representations 345_f2d_558 authoritative tax law is contained in statutes regulations and judicial decisions zimmerman v commissioner 71_tc_367 affd 614_f2d_1294 2d cir in accordance with the above discussion of the nature of the ihss payments the court concludes that these payments constitute gross_income respondent therefore is sustained the last issue is petitioners’ claim to the earned_income_credit under sec_32 for nv and another son on their income_tax return at trial respondent agreed each of petitioners’ children was a qualifying_child with regard to the age residency and relationship tests of sec_32 respondent disallowed the credit due to the income limitation sec_32 respondent stated at trial that the earned_income_credit is not available for taxpayers with income in excess of dollar_figure whereas the credit was once limited to taxpayers who earned less than dollar_figure that limitation has since been raised revproc_2001_13 sec_3 2001_1_cb_337 for tax years beginning in the threshold phaseout amount for a taxpayer with two dependents is dollar_figure id taxpayers who have an adjusted_gross_income of more than dollar_figure in the taxable_year may only claim a portion of the earned_income_credit the portion a taxpayer may claim is found in the tables published in the instructions for the form_1040 series furthermore a taxpayer with two dependents whose adjusted_gross_income equals dollar_figure has reached the completed phaseout amount and the taxpayer may not claim the earned_income_credit id because the payments to mr vogt from ihss constituted gross_income petitioners earned in excess of dollar_figure during therefore petitioners have reached the threshold phaseout amount and are only eligible to claim a portion of the earned_income_credit for they are not however precluded from claiming the entire credit because they have two qualifying children and their adjusted_gross_income was less than dollar_figure for the tax_year petitioners therefore are entitled to a portion of the earned_income_credit on their tax_return as determined by the instructions in the form_1040 series reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
